Citation Nr: 0300317	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  01-04 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for 
degenerative joint disease of the right knee, 
postoperative, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals 
of injury of the right knee, post operative, with 
instability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  That decision assigned a 
temporary 100 percent rating effective July 28, 2000, 
based on treatment necessitating convalescence, and 
effective September 1, 2000, continued a previously 
assigned 40 percent evaluation for residuals of injury of 
the right knee, postoperative.  That decision also granted 
a separate 10 percent evaluation for traumatic arthritis 
of the right knee, effective July 25, 2000.  The veteran 
appealed as to the assigned ratings.

During the pendency of this appeal, a September 2001 
rating decision assigned a 50 percent rating for the 
residuals of injury of the right knee, postoperative, with 
arthritis and discontinued the separate 10 percent rating 
for arthritis.  Subsequently, a May 2002 rating decision 
assigned a separate 30 percent rating for injury, right 
knee, post operative, with instability, and a separate 30 
percent rating for injury right knee, post operative, with 
arthritis.   


FINDINGS OF FACT

1.  The degenerative joint disease of the right knee, post 
operative, with pain is manifested by limitation of 
extension to -5 degrees and flexion limited to 73 degrees. 

2.  The veteran's residuals of injury of the right knee 
post operative, with instability, is productive of severe 
impairment.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for degenerative joint disease of the right knee, post 
operative, have not been met.  38 U.S.C.A. §§ 1155; 38 
C.F.R. § 3.321, Part 4, Diagnostic Codes 5003 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of injury of the right knee, post operative, 
with instability, have not been met.  38 U.S.C.A. §§ 1155; 
38 C.F.R. Part 4, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

In this regard the veteran was notified of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  In May 2002, the RO notified the veteran of VCAA 
provisions regarding VA's duty to notify the veteran about 
his claim and duty to assist the veteran in obtaining 
evidence to support his claim.  The notification letter 
notified the veteran of information and evidence, if any, 
that the veteran is to provide to VA, and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the veteran.  The RO also notified the 
veteran of his responsibility to help the RO obtain all 
evidence necessary to support the claim by informing the 
RO of relevant medical records not already obtained.  The 
record shows that all pertinent evidence has been 
obtained.  The Board finds that the VA has satisfied 
provisions of the VCAA.  Quartuccio v. Princippi, 16 Vet. 
App. 183 (2002)

 Factual Background

The service medical records show that the veteran was 
treated for right knee complaints.  The treatment included 
a right medial meniscectomy.

A VA examination conducted in July 1990 revealed a 
diagnosis of postoperative status, traumatic arthritis of 
the right knee.  In August 1990 the RO granted service 
connection for postoperative injury to the right knee and 
assigned a 10 percent rating under Diagnostic Code 5257.  

The veteran received intermittent treatment for several 
problems, including his right knee disability, from 1998 
to 2002 at VA facilities.

The report of a September 1999 VA orthopedic examination 
shows that the veteran wore a brace and had a cane.  The 
veteran reported having pain twenty-four hours a day, 
which was aggravated by the weather, movement and walking 
on stairs.  Walking a quarter of a block caused the knee 
to hurt and to tend to swell.  The veteran reported that 
his bilateral knee pain sometimes hindered his functional 
impairment moderately significantly.  On examination there 
was a chronic swelling noted.  Patella tap sign was 
positive.  There were two scars which were not painful, 
but were mildly stretched and mildly hyperpigmented.  
Popliteal fossa was normal.  On range of motion study, the 
veteran complained of pain that restricted much of the 
examination.  Actively the right knee range of motion was 
from 10 to 70 degrees.  Medial and lateral movement 
attempts caused pain although the knee was stable.  The 
veteran was unable to perform Lachman's and McMurray's 
tests.  The medial and lateral joint lines were tender.  
Patellofemoral pressure site on pressure was also tender.  
On ambulation the veteran walked with a limping listing to 
the right side with a straight cane and knee brace.  

The examination report contains a diagnosis of right knee 
post-traumatic severe arthritis, X-ray findings in 
September 1998 of arthritis with subchondral sclerosis and 
hypertrophic changes in the right knee, functional 
impairment moderately severe to severe.  The examiner 
commented that whenever there was pain and swelling, the 
knee was very painful, and the veteran sometimes could not 
even stand even with the brace because of a tendency of 
the knee to lockup and sometimes to give out also.

VA treatment records show that the veteran underwent right 
knee arthrotomy in July 2000 for removal of cartilage.  
The postoperative diagnosis was degenerative joint disease 
of the right knee.

The report of an August 2000 VA orthopedic examination 
shows that the veteran was three weeks status post right 
knee surgery.  He complained of intermittent right knee 
numbness surrounding the incision site, and of an 
inability to stand for greater than 15 minutes.  He 
admitted to weakness and stiffness in the right knee and 
that he had constant swelling in the knee.  The knee had 
instability.  He had no locking of the knee, which he had 
prior to surgery.  He admitted to fatigability and lack of 
endurance in the right knee.  He reported that he takes 
medication for pain.  The veteran had had no flare-ups 
since his surgery.  He currently wore a right knee brace 
and used a cane for ambulation.  

On examination he had marked swelling in the right knee 
joint.  There was a healing surgical scar anteriorly over 
the knee.  There was tenderness with palpation diffusely 
over the knee joint, which was most marked over the site 
of surgery.  He had decreased range of motion, which was 
from 0 to 20 degrees.  The collateral ligaments were not 
tested.  Lachman was not tested due to the recent 
postoperative state.  The veteran appeared to be in pain 
with motion in the knee joint.  There was no redness or 
heat with palpation over the joint, and no guarding of 
movement.  There was weakness in the right lower extremity 
at 3+/5+.  X-ray examination prior to the surgery revealed 
severe degenerative joint disease changes in the right 
knee.

The diagnosis was status post right knee surgery with 
severe swelling and pain in the right knee joint.  The 
examiner opined that it was difficult to assess how much 
of the symptoms were chronic versus postoperative changes.  
The examiner noted that the veteran stated that swelling 
was present prior to surgery, and thus it was felt that 
the veteran had chronic right knee swelling and pain 
secondary to severe degenerative joint disease.

The report of an April 2002 VA orthopedic examination 
shows that the veteran complained of pain, weakness, 
stiffness, swelling, heat, redness, instability, giving 
way, locking, fatigability and lack of endurance.  The 
veteran took daily medication and used one Canadian 
crutch.  He reported that he had periods of flare-ups with 
bad weather, prolonged walking standing and sitting.  The 
report indicated that flare-ups resulted in 20 percent 
additional functional impairment.  The veteran reported 
that he had no subluxation, or constitutional symptoms.  
He worked as a program support clerk.

On examination, the examiner noted that motion stops when 
pain began.  The report indicated that it was not possible 
to state the extent to which the range of motion or joint 
function was additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  There was marked objective evidence of 
painful motion, edema, effusion, instability, weakness, 
and tenderness, but no redness or heat.  There was 
abnormal movement and guarding of movement.  The veteran 
had an extremely ungainly gait using a crutch on the right 
and he had a brace on the left knee.  The report indicated 
that there was no ankylosis present and no inflammatory 
arthritis.  There were two operative scars on the right 
knee, which were 13 and 7 cm.  Range of motion included 
flexion of 73 degrees, and extension of -5 degrees.  The 
right knee was unstable, especially anteroposteriorly.  An 
associated X-ray examination report contains an impression 
of mild right knee degenerative arthrosis.  The orthopedic 
examination report includes a diagnosis of degenerative 
joint disease of the right knee, postoperative times two, 
with loss of function due to pain and confirmed by X-rays.    


 Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in VA's Schedule for Rating Disabilities, which is based 
on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In cases where entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, as here with the left knee claim, it is the 
present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2002).  The 
intent of the rating schedule is to recognize painful 
motion or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints involved should be 
tested for pain on both active and passive motion, in 
weight bearing and nonweight-bearing and, if possible, 
with range of the opposite of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination and impaired ability 
to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing 
are also related considerations.  Id.  The Court has 
stated, however, that a specific rating for pain is not 
required.  Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).

The RO has evaluated the appellant's right knee as two 
separate and distinct manifestations from the same injury, 
consisting of residuals of injury of the right knee, post 
operative, with instability under Diagnostic Code 5257 and 
traumatic arthritis of the right knee, post operative 
under Diagnostic Codes 5010, 5260, 5261.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit 
rating under several diagnostic codes; however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  In VAOPGCPREC 23-97, the VA General 
Counsel stated that when a knee disorder is rated under 
Diagnostic Code 5257 and a veteran also has limitation of 
knee motion that at least meets the criteria for a zero 
percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.

Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, which is the maximum 
rate under diagnostic criteria for limitation of flexion.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating 
for limitation to 30 degrees, and a 30 percent rating for 
limitation to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  The normal range of motion of the knee is from 
zero to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability warrants a maximum 
assignable rating of 30 percent if the condition is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Other diagnostic codes pertaining to the knee includes 
Diagnostic Code 5256, which provides that a 30 percent 
evaluation will be assigned for favorable ankylosis of 
either knee.  Ankylosis is considered to be favorable when 
the knee is fixed in full extension, or in slight flexion 
at an angle between 0 degrees and 10 degrees.  A 40 
percent, requires that the knee be fixed in flexion at an 
angle between 10 degrees and 20 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5262, malunion of the tibia and 
fibula of either lower extremity warrants a 30 percent 
evaluation when the disability results in marked knee or 
ankle disability.  Nonunion of the tibia and fibula of 
either lower extremity warrants a 40 percent evaluation if 
there is loose motion requiring a brace.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68.

The criteria for evaluating amputation of the leg under 
Diagnostic Code 5165 provides a 40 percent disability 
evaluation for amputation of the leg at a lower level, 
permitting a prosthesis.  A 60 percent disability 
evaluation under Diagnostic Code 5164 requires an 
amputation not improvable by prosthesis controlled by 
natural knee action.  A 60 percent disability is also 
warranted when there is a defective stump and thigh 
amputation has been recommended. 38 C.F.R. Part 4, Code 
5163 (2002).

The veteran's statements regarding the severity of his 
right knee are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with 
the appropriate rating criteria.

Arthritis

With respect to the rating assigned for degenerative joint 
disease of the right knee, the clinical evidence as 
reflected in the three examination reports discussed above 
covering the relevant period shows that the veteran's 
range of motion in the right knee was from 10 to 70 
degrees in September 1999, from 0 to 20 degrees in August 
2000, and from -5 to 73 degrees in April 2002.  The 
veteran's right knee disability is already assigned the 
maximum assignable rating under Diagnostic Code 5260 for 
limitation of flexion of the leg.  

Further, the findings just discussed do not show that the 
condition of the right knee meets the criteria requisite 
under Diagnostic Code 5261 for limitation of extension of 
the leg.  In order to warrant the next higher rating of 40 
percent under that code, the clinical evidence must show 
that extension was limited to 30 degrees.  Here the 
evidence as reflected in the three examinations discussed 
shows that at worst, extension was only limited to 10 
degrees.  

The Board notes that in the August 2000 examination 
report, the evidence gives the impression that the 
veteran's right knee condition was at its worst, as 
reflected in the limitation of motion, as well as other 
findings.  However, this was only a few weeks post 
operation of the knee.  Even at that time, however, the 
right knee condition does not warrant an increase under 
diagnostic criteria of Diagnostic Codes 5260 and 5261.  
Moreover, the Board notes that effective for that time, a 
100 percent rating was assigned under 38 C.F.R. § 4.30 for 
convalescence based on the surgery in July 2000.   

After reviewing the evidence the Board finds that a rating 
in excess of 30 percent for degenerative joint disease of 
the right knee is not warranted.  Thus, the Board finds 
that the degree of functional impairment caused by the 
reported pain as set forth in the DeLuca case, when viewed 
in conjunction with the range of motion findings is 
included in the current rating.  The evidence is not 
equipoise.  As such, the doctrine of reasonable doubt is 
in applicable on this issue.  38 C.F.R. § 3.102 (West 
1991).

Instability and locking

The veteran is already assigned the maximum rating 
assignable for recurrent subluxation or lateral 
instability.  The 30 percent assigned for instability 
indicates severe impairment under Diagnostic Code 5257.  
The April 2002 examination showed that marked objective 
evidence of symptoms including instability.  There was 
abnormal movement and guarding of movement, and the 
veteran had an extremely ungainly gait using a crutch on 
the right and a brace on the left knee.  However, there 
was no evidence of ankylosis or nonunion of the tibia and 
fibula.  Also, there is no evidence indicating the scars a 
symptomatic.

Furthermore, the Board finds in this case that the 
evidence does not present such an unusual disability so as 
to render impractical the application of the regular 
schedular standards and warrant consideration for referral 
for an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits of the director of the Compensation 
and Pension Service). 

The governing norm in an exceptional case is a finding of 
such an unusual or exceptional disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.

In this regard the record shows that the veteran is 
employed as a program support clerk.  The veteran has not 
required any surgery on the knee since July 2000 
arthrotomy.  Also the evidence does not show that the 
industrial impairment caused his right disability exceeds 
the degree of impairment contemplated by the regular 
schedular standards as set forth above.  As indicated the 
30 percent in effect contemplates severe impairment.

As such, an evaluation in excess of 30 percent under 
Diagnostic Code 5257 is not warranted for the right knee 
disability.  The evidence is not equipoise.  As such, the 
doctrine of reasonable doubt is in applicable on this 
issue.  38 C.F.R. § 3.102 (West 1991).


ORDER

An evaluation in excess of 30 percent for degenerative 
joint disease of the right knee, post operative, is 
denied.

An evaluation in excess of 30 percent for residuals of 
injury of the right knee, post operative, with 
instability, is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

